



COURT OF APPEAL FOR ONTARIO

CITATION:
Lavier v. MyTravel Canada
    Holidays Inc., 2013 ONCA 92

DATE: 20130214

DOCKET: C55662

Laskin, MacPherson and Gillese JJ.A.

BETWEEN

Suzanne Lavier

Plaintiff (Respondent)

and

MyTravel Canada Holidays Inc.

Defendant (Appellant)

Sally Gomery, for the appellant

Joel P. Rochon and Sakie Tambakos, for the respondent

Heard: November 30, 2012

On appeal from the order of Justice Paul M. Perell of the
    Superior Court of Justice, dated March 13, 2012, with reasons reported at 2012
    ONSC 1673.

MacPherson
    J.A.:

A.

Overview and Facts

[1]

This appeal arises out of a class proceeding alleging that the appellant,
    MyTravel Canada Holidays Inc. (MyTravel), knowingly sent travellers to a
    group of resorts in the Dominican Republic while there was an outbreak of
    norovirus at those resorts. The appellants negligence was alleged to have
    extended over many months.

[2]

A proposed class action was commenced in 2005, but not initially certified:
Lavier v. MyTravel Canada Holidays Inc.
, [2008] O.J. No. 2753 (S.C.).
    The certification decision was reversed on appeal to the Divisional Court:
Lavier
    v. MyTravel Canada Holidays Inc.
(2009), 248 O.A.C. 378 (Div. Ct.)
    Following this decision, the parties engaged in adversarial settlement
    negotiations, and a Settlement Agreement was signed on October 22, 2010.
    Accordingly, a consent certification was granted in order to facilitate the
    proposed settlement:
Lavier v. MyTravel Canada Holidays Inc.
, 2010
    ONSC 6823.

[3]

The Settlement Agreement created a settlement fund of $2.25 million for
    a Class approximating 4000 members. The class was defined by reference to
    vacation packages booked through MyTravel to stay at the resorts where outbreaks
    were alleged, between December 20, 2004 and March 31, 2005. The Settlement Agreement
    provided for three levels of general damage payments for class members who had
    become ill, an arbitration mechanism for those with greater claims, and
    compensation for caregivers of those who suffered norovirus symptoms. The fund
    was capped, and MyTravel would not be liable to pay anything more than the $2.25
    million settled in the fund.

[4]

Pursuant to the Settlement Agreement, MyTravel agreed, among other
    things, to pay an Initial Counsel Fee of $600,000 inclusive of taxes and
    disbursements, subject to court approval, in addition to the funds made
    available to settle class claims. If, at the end of the claims process, any surplus
    funds remained, Class Counsel would be able to apply to court for additional
    fees. MyTravel reserved the right to oppose the payment of any additional fees.
    Finally, if anything remained in the fund after the payment of all eligible
    claims (including those of public health insurers), administration costs, or
    additional counsel fees, if any, then the residue would revert to MyTravel. The
    Settlement Agreement expressly stated that there was no admission of liability
    on the part of MyTravel.

[5]

The Settlement Agreement was approved by Perell J. pursuant to s. 29 of
    the
Class Proceedings Act, 1992
, S.O. 1992, c. 6 (Act) on February
    23, 2011:
Lavier v. MyTravel Canada Holidays Inc.
, 2011 ONSC 1222 (Approval
    Decision).

[6]

After the settlement was fully administered, $333,306.79 had been paid to
    the 354 Class Members who submitted eligible claims, representing a take-up
    rate of 8.85% of the Class Members or 16.7% of the settlement fund provided for
    by the Settlement Agreement. At this point, Class Counsel sought approval of an
    additional fee in the amount of $395,000, which approval was granted. The
    appellant appeals from that order.

[7]

In the course of the procedural history of this case, the motion judge
    rendered two decisions that are relevant to the resolution of this appeal. The
    first is the Approval Decision, which included approval of the Initial Counsel Fee
    of $600,000 provided for in the Settlement Agreement; the second is the order under
    appeal, by which Class Counsel were awarded an additional fee of $395,000.
    Since the two decisions are linked, I begin with a brief summary of each.

(1)

The decision
    approving the Settlement Agreement

[8]

Perell J. reviewed the procedural history of the case, as well as the
    key details of the Settlement Agreement. He noted that not only did Class
    Counsel recommend the settlement as fair, reasonable and in the best interests
    of the class, but also that Class Counsel anticipated that all claims,
    including those of public health insurers, could be paid from the capped fund
    without resorting to
pro rata
decreases.

[9]

In the context of applying the test for settlement approval from
Dabbs
    v. Sun Life Assurance
, [1998] O.J. No. 1598 (Gen. Div.), Perell J.
    considered litigation risk as a major factor favouring approval and found it to
    be considerable.

[10]

Some
    of the factors that he found were less favourable to the settlement included
    that the settlement fund was reversionary, and that there was a possibility
    that the take-up would be low and the reverting residue correspondingly high.
    Perell J. also observed that there might be a disincentive for Class Counsel to
    increase the take-up rate if the residue were to be subject to a claim by Class
    Counsel for additional fees.

[11]

On
    balance, however, Perell J. was satisfied that the settlement was in the best
    interests of the Class Members, and approved it. One caution that was given was
    that the quality of the settlement (a factor relevant to the approval of class
    counsel fees) would ultimately depend on the degree of take-up.

[12]

Perell
    J. then turned to consider the separate question of the Initial Counsel Fee
    that was provided for in the Settlement Agreement. Applying
Smith v. National
    Money Mart
, [2010] O.J. No. 873 (S.C.)
,
he observed that whether
    the fee was fair and reasonable depended on the litigation risk and the degree
    of success achieved. The fee may include a premium but the fees must not bring
    about a settlement that is in the interests of the lawyers but not in the best
    interests of the Class Members as a whole.

[13]

He
    observed that the $600,000 Initial Counsel Fee represented a multiplier of approximately
    1.2 on the value of the lawyers time, and a percentage of 21% of the value of
    the settlement if fully taken up. He observed that Class Counsel had earned
    their fee to date; any additional fees would have to be justified, including by
    reference to a reasonable take-up of the benefits of the settlement.

(2)

The decision approving
    additional fees

[14]

On
    the motion for additional fees, MyTravel took the position that the Initial Counsel
    Fee was adequate compensation; a higher fee would create the perception that
    Class Counsel were the predominate beneficiaries of the settlement. In addition,
    MyTravel argued that the low take-up rate demonstrated that the action was not
    important to the class as a whole, and the court should not approve a fee so
    disproportionate to the actual take-up.

[15]

Class
    Counsel, on the other hand, emphasized the risks undertaken, the success
    achieved, and what, it submits, was an acceptable take-up rate. In their
    submission, the Initial Counsel Fee was not a sufficient incentive for future
    class counsel to assume the litigation risks of class proceedings.

[16]

In
    deciding to grant the request for additional fees, the motion judge stated that
    there are no bad optics in this case, that Class Counsels requested additional
    fee was fair and reasonable, and that MyTravel over-employed the take-up rate
    as a relevant factor. He held that in determining whether to approve an
    additional counsel fee, both for the immediate case and as a matter of policy,
    the take-up rate is not always an appropriate measure of whether a fee is fair
    and reasonable. Rather, if the settlement needed to be valued in this case, it
    should be valued on the basis of the funds made available to the Class and not
    based on the amount of the funds actually taken up by the Class.

[17]

The
    motion judge observed that if the notice program had been more robust, perhaps
    more Class Members would have taken up the settlement. He found, though, that
    the notice program was reasonable, and that the 354 Class Members who took up
    the settlement might approximate the number of Class Members who had genuine
    and provable claims. He noted that it was always doubtful that all 4000 Class
    Members suffered from the norovirus outbreak. On this analysis of the class
    size, therefore, it may be that the take-up rate approached 100 percent. He
    held that Class Counsel achieved a settlement fund for all 4000 Class Members,
    whether they made claims or not.

[18]

The
    motion judge found support for the approach of ignoring the take-up rate in
    valuing the settlement in jurisprudence from the United States and Quebec that
    appears to recognize the objective value in a collective result or entire fund.
    In this regard, he cited the decisions of
Boeing v. Van Gemert
, 444
    U.S. 472 (1980);
Masters v. Wilhelmina Model Inc.
, 473 F.3d 423 (2nd
    Cir. 2007); and
Sony BMG Musique (Canada) Inc. v. Guilbert
, 2007 QCCS
    432, vard 2009 QCCA 231. He quoted
Masters
, at p. 437, for the
    following proposition:

The entire Fund, and not some portion thereof, is created
    through the efforts of counsel at the instigation of the entire class. An
    allocation of fees by percentage should therefore be awarded on the basis of
    the total funds made available, whether claimed or not.

B.

Issue

[19]

The
    issue on the appeal is whether the motion judge erred by approving an
    additional fee of $395,000 for Class Counsel in this class action.

C.

analysis

(1)

Standard of review

[20]

The
    fixing or approval of fees is a discretionary decision. An appellate court will
    generally be reluctant to interfere with the exercise of judicial discretion by
    an experienced class action judge.

[21]

This
    court has said that it will only reverse the decision of a motion judge on a
    motion for the approval of class counsel fees if the motion judge gave either
    no weight or insufficient weight to considerations relevant to the decision:
Gagne
    v. Silcorp
(1998), 41 O.R. (3d) 417 (C.A.), at p. 422.

(2)

Approval of Class
    Counsel Fees

[22]

There
    are a variety of ways that a fee agreement, in the ordinary course, can be
    structured, including providing for fees determined as a percentage of
    recovery, on the basis of a multiplier on the time spent as multiplied by an
    hourly rate, or as a lump sum: see Ward Branch,
Class Actions in Canada
,
    looseleaf (Toronto: Canada Law Book, 2012) at para. 7-175. Whatever method is
    used, the fee must ultimately be fair and reasonable in all the circumstances
    of the case:
Gagne
, at p. 425. Class counsel typically bears the
    burden of satisfying that a fee is justified on this test, and ought to be
    approved.

[23]

Sections
    32 and 33 of the Act provide for the determination of class counsel fees in the
    context of a class proceeding, where they are paid or payable on the basis of a
    fee retainer agreement. At the outset, I note that these provisions do not
    govern in this case, as both provisions refer only to fee agreements between a
    solicitor and a representative party. In this case, the Initial Counsel Fee
    providing for $600,000 was awarded pursuant to the Settlement Agreement between
    Ms. Lavier and MyTravel.

[24]

Because
    the Initial Counsel Fee was negotiated to be over and above the amount
    available to fund the claims of class members, and because any additional fee
    requests could only be made after the claims process was exhausted, there was
    no part of Class Counsels fees that could be understood as arising from the
    retainer agreement between Class Counsel and the representative plaintiff. For
    that reason, the jurisdiction for court approval of fees in this case does not
    come from the statute, except indirectly.

[25]

In
    such a case, the court in Ontario has jurisdiction to approve the fees as part
    of its approval of the settlement agreement, pursuant to s. 29(2) of the Act.
    Indeed this is what happened in this case, and the Initial Counsel Fee was
    approved as fair and reasonable in the order approving the Settlement Agreement.
    Once approved, a settlement binds all class members: s. 29(3).

[26]

In
    this case, the Settlement Agreement itself was also a source of supervisory jurisdiction
    for the courts approval of class counsel fees. Not only was the Initial
    Counsel Fee subject to court approval, but also any request by Class Counsel
    for an additional fee. That being said, this source of the courts jurisdiction
    to approve fees does not supplant the objectives of the Act or their
    importance.

[27]

As
    a result, the foregoing does not change the standard by which the fee is
    assessed. There is no reason here to depart from the test in
Gagne
,
    the leading decision from this court on the approval or fixing of class counsel
    fees, which is that the particular fee arrangement be fair and reasonable. Courts
    determine whether a fee is fair and reasonable by assessing the risks assumed
    by class counsel and the results achieved for the class, and always in light of
    the objectives of class proceedings:
Gagne
, at p. 423.

[28]

However,
    the context of a settlement agreement may take on particular importance, coming
    to bear both on how the facts of this case are considered and also what
    objectives prevail.

[29]

The
    principal objective of class action legislation is to provide access to justice
    for those whose claims could not be advanced economically or efficiently in an
    individual proceeding:
Gagne
, at p. 422.

[30]

In
Gagne
, Goudge J.A. recognized that the statutory provision for
    contingency fees that use a multiplier in s. 33 of the Act is one way that this
    objective can be attained. On that reasoning, as the motion judge properly stated,
    the fair fee for class counsel whose fees are provided for in a settlement may
    include a premium to recognize the risks they have undertaken and the results
    achieved for the class:
Sparvier v. Canada (Attorney General)
, [2006]
    S.J. No. 752 (Q.B.).

[31]

Gagne
,
    at p. 425, is also instructive for what it suggests about proportionality as
    part of the framework by which fair compensation to class counsel might be
    considered:

One yardstick by which this can be tested is the percentage of
    gross recovery that would be represented by the multiplied base fee. If the
    base fee as multiplied constitutes an excessive proportion of the total
    recovery, the multiplier might well be too high. A second way of testing
    whether the ultimate compensation is fair and reasonable is to see whether the
    multiplier is appropriately placed on a range that might run from slightly
    greater than one to three or four in the most deserving case. Thirdly, regard
    can be had to the retainer agreement in determining what is fair and reasonable.
    Finally, fair and reasonable compensation must be sufficient to provide a real
    economic incentive to solicitors in the future to take on this case and to do
    it well.

[32]

The
    principle of proportionality has been recognized and utilized by lower courts,
    who have indicated that fees should not be clearly excessive or unduly high
    in the sense of having little relation to the risk undertaken or the result
    achieved:
Parsons v. Canadian Red Cross Society
(2000), 49 O.R. (3d)
    281 (S.C.), at para. 58;
Martin v. Barrett
, [2008] O.J. No. 2105, at
    para. 43;
Boulanger v. Johnson & Johnson Corp.
, 2010 ONSC 2359, at
    para. 15.

[33]

Proportionality
    in this sense is important precisely because of the objectives of the Act. If
    the objective is to compensate class members who have been injured, through the
    judicial economy of the class proceeding, courts should ensure it is they and
    not class counsel who are benefitting.

[34]

No
    one factor is determinative, but certain factors may take on a heightened
    importance in the facts of a particular case.

(3)

Application

[35]

In
    this case, the base fee (the time represented by counsels work multiplied by a
    standard rate) does not appear to be challenged. It is subsumed in the amount
    provided for by the Initial Counsel Fee. The real issue is the premium that
    ought to be applied to the base fee such that the ultimate fee is fair and
    reasonable in light of the objectives of the Act. These objectives include
    providing access to justice to those with claims that would otherwise not be
    brought, and providing an economic incentive to class counsel such that they
    will continue to take class action cases and do them well:
Gagne
, at
    p. 422. Because the Initial Counsel Fee was found to be fair and reasonable,
    the issue in this case could be framed as what additional premium, if any, is
    fair and reasonable.

[36]

Before
    us, the appellant takes the position that the motion judge erred in formulating
    a test that disregards the actual benefit to the class. The actual recovery by
    the class of $333,306.79 cannot justify a total class counsel fee three times
    that amount. As a result, it submits, the motion judge was plainly wrong in
    awarding class counsel fees grossly disproportionate to the value of payments
    to class members. The appellant points to the motion judges conclusion in the
    Approval Decision that Class Counsel had earned their fee to date and would
    have to justify any additional fees, including showing that the benefits of the
    settlement were reasonably taken up.

[37]

The
    respondent, on the other hand, argues that the additional fees give rise to a
    multiplier on Class Counsels base time of approximately 2, which is on the
    lower end of court-approved multipliers, particularly for challenging cases
    carrying significant litigation risk. The respondent submits that the motion
    judge correctly identified and considered the various non-dispositive factors
    in the fee approval jurisprudence, and made no error in the weighing of these
    factors. As a result, awarding a fee in the cumulative amount of $995,000 was
    well within the motion judges discretion.

[38]

For
    the following reasons, I agree that the motion judge correctly identified the
    factors to be applied on the fee approval. However, his analysis minimizes the
    significance of the actual recovery to the class in this case and leads him to
    award a fee that is grossly disproportionate to the results achieved and the
    risks undertaken.

(a)  Valuing the benefit to the
    class

[39]

The
    decision of the motion judge is premised on the fact that the take-up rate is
    not necessarily a particularly appropriate measure of whether the requested fee
    is fair and reasonable; the benefit to the class should be valued, rather, on
    the basis of the total funds made available.

[40]

The
    argument is that because a fund was created for the whole class of 4000 members,
    whether they made claims or not, that is the appropriate measure of access to
    justice. He found support for this position in American jurisprudence and in
    recent case law from Quebec that appears to emphasize the objective value that
    a collective result has in a given class action and, consequently, ignores the
    take-up rate as a factor.

[41]

With
    respect, I do not agree with this analysis. In the context of this case, the take-up
    rate had a heightened significance that was not adequately recognized by the motion
    judge in his analysis of the value of the settlement.

[42]

There
    are some salient facts that underlie why I reach the conclusion that I do. First,
    as the respondent concedes, it was not possible to know how many of the 4000
    class members fell ill during the period of time relevant to the Settlement Agreement.
    As a result, the class size was determined by reference to all of the
    individuals who might have travelled to the relevant locations within a
    particular time frame.

[43]

The
    motion judge, too, recognized, at paras. 37 and 38 of his decision, that it was
    doubtful that all 4000 class members suffered from the outbreak of norovirus. He
    observed that [i]f the Class size was adjusted to those Class Members with
    meritorious claims, it may be that the take-up rate approaches 100 percent.

[44]

I
    do not suggest that Class Counsel are to be punished for their definition of
    the class, only that this, for lack of a better word, indeterminacy as between
    class size and potential recovery for the class in this case highlights the
    importance to be given to the take-up rate as something that could potentially
    indicate whether the appropriate valuation of the benefit to the class should
    be on the basis of the total fund or on the basis of actual recovery. Once it
    was known, it ought to have been emphasized as the better measure of the
    success of the settlement in this case.

[45]

I
    do not disagree with the motion judge that the sound principle is to value the
    settlement to the class in terms of access to justice; rather, I suggest that
    access to justice in this case is better represented by the actual distribution
    to the class. While Class Counsel achieved a total fund of $2.25 million, the
    negotiated reversionary interest in favour of the appellant, coupled with the
    analysis above, suggests this was not the type of collective result that would
    justify valuing the benefits of the settlement on the basis of the entire fund
    made available. I can find no evidence in the record that the entire fund was
    intended to comprise the access to justice component of the settlement.

[46]

This
    is unlike the obvious value in a settlement where the residue is distributed by
    way of a
cy près
distribution to a charity, which the motion judge
    recognized, at para 44. In such a case, the correlation between what is
    achieved and access to justice is evident, and the total fund is an
    appropriate measure of the value of the settlement.

[47]

In
Stewart v. General Motors of Canada Ltd.
, [2008] O.J. No. 4426 (S.C.),
    Cullity J. considered a similar problem of class indeterminacy and the
    significance of take-up. In that case, a class action of national scope
    involving design deficiencies in cars and trucks, the class was defined by
    reference to [a]ll consumers resident in Canada who own or lease, or who have
    in the past owned or leased, a Qualifying Vehicle and who incurred an expense
    before a given date.

[48]

Cullity
    J. expressed his concern with the possibility that ultimately it would be the
    lawyers who might be the principal beneficiaries of the settlement. In deciding
    whether to approve the class counsel fee now or later, Cullity J. provided some
    guidance on the relationship between the indeterminacy of the classs potential
    recovery and evaluating the degree of success for the class. He observed, at
    paras. 51 and 52:

The problem arises not just because, until the claims period
    has expired, it will be uncertain how many of the class members will make valid
    claims  and in which of the three categories those claims will fall. In this
    case, the parties have been unable to provide any estimate of the number of
    class members. It is projected that 900,000 of the specified vehicles may have
    been sold in Canada and not repaired under warranty. In their materials
    prepared for the purpose of a contested certification motion, plaintiffs
    counsel suggested that there could be 400,000 class members  namely owners and
    former owners of vehicles who paid for repairs within the class period. I am
    now told that none of the parties experts is able to confirm this, or any
    other number, as a reasonable estimate.

It has been recognized in other cases, that, for the purposes
    of fee approval, it is legitimate to look at the actual recovery achieved for
    the benefit of the class. This is consistent with the requirement that the
    court should look at the degree of success as well as the degree of risk:
Gagne
    v. Silcorp Ltd.
[1998] O.J. No. 4182 (C.A.) at para. 15. Here there has
    been success as required to justify a contingent fee agreement pursuant to
    section 33(2) of the
CPA
, but the degree of success is impossible to
    estimate on the basis of the agreement and the evidence presented by the
    parties.

[49]

What
    this suggests is that when it is uncertain how many class members will make
    claims under a settlement, it is when the take-up rate is known that the
    information relevant to assessing the results achieved is present, and one can
    assess the connection between the efforts of counsel and what was achieved for
    the class. Otherwise, there is a real risk that a disproportionate fee might
    result.

[50]

Against
    this backdrop, the motion judges error, with respect, was to adopt an analysis
    that rendered the crucial take-up factor as a distant second to the total fund.
    In my view, the record in this case does not support valuing the settlement (or
    the access to justice in this case) at the full amount of the total negotiated
    fund.

(b)  What is the fair and
    reasonable compensation in this case?

[51]

The
    motion judge found that the Settlement Agreement was the result of lengthy and
    adversarial negotiations. The respondent contends that it does not follow from
    the fact that Class Counsel were only able to extract a modest multiplier from
    the defendant for fees that a further fee would not be fair or reasonable. This
    may be true; however, for two reasons, the $600,000 Initial Counsel Fee ought
    to be the starting point in the inquiry.

[52]

First,
    the motion judge accepted the Initial Counsel Fee as a fair and reasonable
    fee in the Approval Decision. This assessment would necessarily have been made
    on the basis of what was known at the time: a fund with a potential value to
    the class of $2.25 million, and the litigation risks undertaken by class
    counsel to reach the settlement approval stage.

[53]

The
    decision approving the Settlement Agreement recognized there was some apparent
    value and benefit to class members. As observed by Nordheimer J. in
Gariepy
    v. Shell Oil Co.
, [2003] O.J. No. 2490 (S.C.), at para. 19, the decision
    approving a settlement agreement makes prospective findings in respect of the
    apparent value of the settlement to the class. The appropriate measure of the
    value only becomes known when the take-up is known:

If actual experience shows that the class members did not avail
    themselves of the settlement then it may be that, notwithstanding the apparent
    value of the settlement, its actual value differs. Having said that, such a
    conclusion does not mean that the settlement is valueless nor does it mean that
    such concerns would lead to no fees being paid to class counsel. Rather, what
    this issue goes to is the level of premium or multiplier that it is
    appropriate to approve.

[54]

If
    the $600,000 Initial Counsel Fee was considered to be fair and reasonable in
    light of the prospective value of the fund achieved, it seems paradoxical to
    award a greater amount without some additional justification being demonstrated
    by the fee claimant.

[55]

I
    would add that the value of the settlement, as represented by its take-up, was
    the only prospective element identified in the Approval Decision when the
    $600,000 fee was found to be fair and reasonable. Any litigation risk for Class
    Counsel, for example, had ended with the approval of the Settlement Agreement.
    I would note that it is litigation risk that is cited most frequently as
    justifying generous premiums on counsel fees in class proceedings.

[56]

Second,
    the Initial Counsel Fee was not a base fee. It already represented a multiplier
    of approximately 1.2 on the lawyers time, as found by the motion judge in the
    Approval Decision, at para. 16. The question, therefore, is, again, whether
    there is any justification for increasing the multiplier.

[57]

As
    mentioned earlier, the considerations in the analysis of the fairness and
    reasonability of the fee are the results achieved and the risks involved in
    taking the case on. The first factor has been discussed in detail, so at this
    stage I will only repeat that, on the facts of this case, the take-up rate as
    it reflected the actual benefit to the class was an appropriate measure of the
    results achieved.

[58]

Turning
    to risk, I would observe that this is the factor that most justifies the
    imposition of a multiplier or premium on counsel fees in class proceedings. As
    Winkler J. observed in
Parsons
, at para. 18, [i]n the context of the
CPA
,
    the premium on fees for undertaking risk in litigation means that there should
    be a reward for taking on meritorious but difficult matters.

[59]

The
    litigation risk in this case (a) ended with the conclusion of the Settlement Agreement,
    and (b) was therefore part of the context in which the motion judge approved
    the Initial Counsel Fee as fair and reasonable. I accept the submission of
    the appellant that the risk taken on by Class Counsel in agreeing to act for
    Ms. Lavier and the class had already been recognized and rewarded.

[60]

To
    conclude, we can assess the relative merits of the Initial Counsel Fee and the
    cumulative $995,000 fee received by Class Counsel by applying the yardsticks
    in the framework set out by Goudge J.A. in
Gagne
, at p. 425, to each.

[61]

The
    starting point for the yardsticks analysis must be recognition of the result
    achieved for people who fell ill at the resort. In this case, the result was
    that approximately nine percent of the class received compensation through the
    efforts of Class Counsel and this compensation amounted to about one-sixth of
    the total negotiated fund. This is not a spectacular result.

[62]

By
    way of contrast, with the addition of the $395,000 fee approved by the motion
    judge, the award under appeal results in a total class counsel fee of almost $1
    million. As a percentage of the value of the actual recovery in this case, this
    represents nearly three times the value of the settlement to the class. That is
    a clearly disproportionate result.

[63]

While
    the additional fee requested would yield a cumulative multiplier of
    approximately 2 (also, depending on the facts, within a reasonable range), this
    must be balanced against the first yardstick and found wanting in light of the
    principle of proportionality. Assessed against the final factor, the provision
    of a real economic incentive to the class action bar, I would add that the
    viability of the class action regime does not depend on an overly generous
    reward being approved in every case.

[64]

In
    either scenario, I do not believe the expectations of the representative
    plaintiff as determined by the retainer agreement, in the record before us, has
    any independent significance in a context where both the Initial Counsel Fee
    and any additional class counsel fees are provided for in a settlement
    agreement that gives a reversionary interest to the defendant in the residue,
    and where the fees are to be paid by the class action defendant itself, over
    and above the actual recovery to the class. I am guided by the reasoning of
    Nordheimer J. in
Gariepy
, at para. 15, in this regard.

[65]

Accepting
    that the choice of the premium in any given case is, as expressed by Goudge
    J.A. in
Gagne
, at p. 425, an art, not a science, the motion judge
    erred in his analysis of whether the premium he ultimately chose was a fair and
    reasonable fee in the circumstances of this case. With the approval of the
    additional fee, Class Counsels compensation was manifestly disproportionate to
    the results actually achieved for the class. A fee in the amount of $600,000 is
    a fair and reasonable compensation in all the circumstances of the case.

D.

disposition

[66]

I
    would allow the appeal and set aside the additional fee of $395,000 to Class
    Counsel. This amount should be returned to the appellant as part of the residue
    of the settlement fund.

[67]

The
    appellant is entitled to its costs of the appeal fixed, as counsel agree, at
    $23,000 inclusive of disbursements and applicable taxes.

Released: February 14, 2013 (J.L.)

J.C. MacPherson J.A.

I agree. John Laskin J.A.

I agree.
E.E.
    Gillese J.A.


